 Case 5:17-cv-01197-JLS-MRW Document 73 Filed 09/02/20 Page 1 of 1 Page ID #:477



 1

 2

 3

 4

 5                                                       JS-6
 6

 7

 8                   UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11   GEORGE HUFFMAN                       CASE NO. ED CV17-1197-JLS(.38)
12                    Plaintiff,
13                                        JUDGMENT
                v.
14
     RIVERSIDE COUNTY SHERIFF
15   STANLEY SNIFF, et al.,
16
                      Defendants.
17

18
          Pursuant to the Order Accepting Report and Adopting Findings,
19
     Conclusions, and Recommendations of United States Magistrate Judge,
20
          IT IS ADJUDGED that the action is dismissed with prejudice.
21

22
     DATED: September 2, 2020
23

24

25
                                     HON. JOSEPHINE L. STATON
26                                   UNITED STATES DISTRICT JUDGE
27

28
